—Order unanimously affirmed without costs. Memorandum: In his answer to the paternity petition, respondent requested that Family Court review his criminal conviction and direct Auburn Correctional Facility, where he is incarcerated, to permit his participation in a visitation program. That relief was properly denied. Family Court has no jurisdiction to consider criminal matters (see, People v Rogers, 248 App Div 141, affd 272 NY 612; see also, Family Ct Act § 115) nor to entertain proceedings to compel an act by a prison official (see, CPLR 7804 [b]). (Appeal from Order of Monroe County Family Court, Miller, J.—Visitation.) Present—Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.